     Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 1 of 8 Page ID #:1




     ~~/~ ,'                                       (Full Name)

                                                    Email Address)                I'~ SEP i 3 PM ~+'
         .~ T ;/.                                  (Address Line 1)            ~,~ :r. , ~     .'     ~'~r!+~~~~T
                                                                                                ~s~.]~.~1~~r~IL.~~.
                                                                                 , .SI(~~t~..
                                                                                 ~

       ~/~/~/     ~~                                Address Line 2)                          ~~`~~~~



     C_ --~
 ~ ~~.~1i
                           "~
                           .~
                                    in Pro Per
                                                   (Phone Number)
                                                                                    --•--•—`




                       Defendant)



 •

                                    UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA



                                                                               (To be supplied by the Clerk)
                                                                                                                               C~~~sx~
13                     PLAINTIFF,                                     C       AINT FOR:
                                                                                                               0 0
14            vs.
                                ~/~.~ ~~A./                           r   ~   .oID~          f/y1 ~.        O '" o
15
16
17
18
19                                                                    JurY Trial Demanded:                  Yes           ❑N
20                     DEFENDANT(S).

21
22
                                                     I. JURISDICTION
23
24            1. This C                jurisdiction under                     i.                       ~~
                                         /       _ ~ /~
25                                                                    ~         I~              ~.       %~

26                                                         .
                                                           r         !
                                                                     ~ ~                               ,~17~
27                                                                                    ~
                                                                                      ~ !~                            i

28


      Revised: July 2013
      Form Prepared by Public Counsel                       Page Number
      O 2010 Pubic Counsel. All Rights Reserved.
     Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 2 of 8 Page ID #:2



 1                                          II. VENUE
 2
                                                                               0
 3             2. Ven e is proper pursuan to              ~,                  ~
                       ~            /                                     Ti~V              l

 4
                                        o                       ~                           d~
 5
           0
 6
 7
 8
 9
                                         III. PARTIES
10
11
                                                                                 2
12   3.        P 'ntiff's name is       ~ ~                    ~ ~        —. Plaintiff resides
13   at:                                                        ~'
14
15
16
17                                                                                    D
18             4.   efendant
                                                                                      0
19                   ~                                                                ,
                                                                      v                 ~
20                                             ~                     ~
21                                                        n
22
23
24             5. Defendant                        /
                   ~                           ~       ~
25
26
           o
27
28



                                            Page Number
      Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 3 of 8 Page ID #:3



 1                          IV. STATEMENT OF FACTS
 2
                                                                s
 3                                                   ~,:~~ ~~
 4
 5
 6
 7.
 8
 9
10                                                   f
11
12
13
14
15                                    /~
16
17
18
19
20
                               a ,~            o
21
           Insert.¶ #
22
23
24
25
26
27
28



                                           Page Number
     Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 4 of 8 Page ID #:4



 1
 2                                 V. CAUSES OF ACTION
 3
 4
 5
              ~                 FIRST CAUSE OF ACTION                               ~,~~~,✓
                                                                                          D
                                                                       ~~~~         i~~
 6                                  insert titl~cause o   ction   ~~

 7      (As against Defendant(s):                                                   ~9
 8
 9
10
           Insert ¶ #
11
          ~             p
12
13
          ~~                        —           ~a                     d
14
15
                            /                                      ~       ~
16
          Insert.¶
17

18
19
20
21
22
23
          Insert.¶ #
24
25
26
27
28



                                          Page Number
     Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 5 of 8 Page ID #:5



 1
                                                                                         0
 2
 3
                                                                                    ~~~~
 4
                                                                                    ~
                                                                                     ~
 5
 6
 7
           Insert ¶ #
 8
 9
10
11
12
13
           Insert.¶ #
14
15
16
17
18
19
20         rnseYr.¶ #

21
22
23
24
25
26
27
28



                                      Page Number
       Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 6 of 8 Page ID #:6



  1                         VI. REQUEST FOR RELIEF
  2

  3    WHEREFO           Plaintiff requests: ~
  4
       Inser~ #
  5
                     ~
                     /       ~~       —
  6
  7
 8
  9
~- ~   Insert•¶ #

11
12
                                                                               D
13
14
15
16
17
18
19
20
21     Insert ¶ #

22
23
24
25
26
27                                    Sign.
                                                                  ~v                  C~
28                            Print



                                          Page umber
     Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 7 of 8 Page ID #:7



 1                          DEMAND FOR JURY TRIAL
 2
 3         Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 4
 5                                    Dated:                                                v
 6                                    Sign:
 7                             Print NamE:.`
 8
 9
10                                       4831-5981-9291, v. 1


11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           Page Number
   Case 8:19-cv-01749-JLS-ADS Document 1 Filed 09/13/19 Page 8 of 8 ~/
                                                                    Page ID #:8
                     ~

     ~              ~ ~

~~ ~~ ~~ ~F~ ~o~                            ~~~
                     ~~
                                            --~~~


  ~~                             ~~                        ~~~-~~'-               ~:~
                                 ~~
~~           ~.                                      G~' f~Ii

~~~ ~                                   ~~~
                                       ,~~                      ~_~~~.
~ ~                                                               ~ ,~;~
~,



                                                               J ,~o/
                                                            ~ ~~
